


110 HR 3964 IH: Healthy Schools Act of 2007
U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3964
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2007
			Mr. Cantor introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to address the
		  incidence of staph infections in elementary and secondary
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Schools Act of 2007.
		2.Staph infections
			 in elementary and secondary schoolsPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317S
			 the following:
			
				317T.Staph
				infections in elementary and secondary schools
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall expand and intensify programs to
				reduce the incidence of staph infections in elementary schools and secondary
				schools.
					(b)Surveillance
				activitiesIn carrying out
				subsection (a), the Secretary shall conduct surveillance activities to collect
				data on staph infections in elementary schools and secondary schools.
					(c)Best practices
				guidelines
						(1)Development;
				publication; disseminationIn
				carrying out subsection (a), the Secretary shall—
							(A)develop not later
				than 6 months after the date of the enactment of the Healthy Schools Act of
				2007, and periodically update thereafter, best practices guidelines for
				reducing the incidence of staph infections in elementary schools and secondary
				schools; and
							(B)publish and, as
				appropriate, disseminate such guidelines.
							(2)GrantsIn carrying out subsection (a), the
				Secretary may make grants to elementary schools and secondary schools to
				improve awareness of, and to implement, the guidelines developed under
				paragraph (1).
						(d)DefinitionIn this section:
						(1)The terms
				elementary school and secondary school have the
				meanings given to those terms in section 9101 of the Elementary and Secondary
				Education Act of 1965.
						(2)The term
				staph infection means an infection with Staphylococcus
				aureus.
						(e)ReservationOf the amounts appropriated to the Centers
				for Disease Control and Prevention for a fiscal year, the Secretary shall
				reserve an appropriate amount to carry out this
				section.
					.
		
